Citation Nr: 0006432	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  95-37 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
the residuals of a L-2 fracture.  

2.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of a left clavicle fracture.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel



INTRODUCTION

The appellant served on active duty from December 1990 to 
February 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1994 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Boise, Idaho.   

The Board notes that in October 1995, the appellant requested 
a hearing at the RO before a local hearing officer.  However, 
the Board observes that in January 1996, the appellant's 
representative contacted the RO and indicated that the 
appellant wanted to cancel his hearing.  


FINDINGS OF FACT

1.  The appellant's residuals of a L-2 fracture result in 
characteristic pain on motion, with demonstrable fracture 
deformity of the L-2 vertebral body.

2.  The appellant's residuals of a left clavicle fracture are 
manifested by symptomatology that nearly approximates that of 
malunion of the left shoulder.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for the residuals of a L-2 fracture have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 4.1, 4.40, 4.45. 4.59, 4.71a, Diagnostic Codes 5285, 5292, 
5293, 5295 (1999).  

2.  The criteria for an evaluation in excess of 10 percent 
for the residuals of a left clavicle fracture have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5202, 5203 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The appellant's service medical records include an Injury 
Report which shows that in April 1992, the appellant was 
involved in an automobile accident.  At that time, his car 
collided with a rock wall and he was ejected from the car.  
Following the accident, the appellant suffered numerous 
injuries including the following: (1) L-2 compression 
fracture with back pain, and (2) distal clavicle fracture of 
the left shoulder.   

In August 1993, the appellant underwent a VA examination.  At 
that time, he gave a history of his back and shoulder 
injuries.  The appellant stated that at present, he had 
occasional subluxation of his left shoulder, especially if he 
worked over his head or pulled a rope down from overhead.  He 
noted that he did not have chronic pain in his shoulder.  
According to the appellant, he had no neck complaints, and he 
had low back pain in the region of the L-2 fracture.   

The physical examination showed that the appellant's left 
clavicle was in normal position and was not causing any 
symptoms.  His back was slightly tender over the L-2 
vertebral.  Flexion was to 90 degrees in the lumbar area, 
backward extension was to 30 degrees, and lateral bending was 
to 40 degrees.  In regards to a neurological examination, the 
cranial nerves were intact, and proprioception and light 
touch were all present.  There was no loss to pin prick, and 
there was no ataxia.  Plantar response was down bilaterally.  
The reflexes were 1+ in the biceps, triceps, and radialis, 
and 1+ in the ankles in the Achilles on each side and the 
patella on each side.  The diagnoses included the following: 
(1) history of compression fracture of L-2, with recurrent 
back ache, and (2) history of fracture of left clavicle, 
without recurrent symptoms.  An x-ray of the appellant's 
lumbosacral spine was interpreted as showing a mild anterior 
compression fracture involving L-2.  There was some 
deterioration in the articular space between L-1 and L-2, 
with some thinning of the interspace.  The frontal film 
suggested a mild scoliosis, with the convexity directed 
toward the left.  Sacroiliac joints appeared normal.  The 
impression was of an old compression fracture in the 
vertebral body of L-2.  The examiner noted that there was 
indication of deterioration in the articulation between L-1 
and L-2.  

In a July 1994 rating action, the RO granted the appellant's 
claims for entitlement to service connection for the 
residuals of an L-2 fracture and entitlement to service 
connection for the residuals of a left clavicle fracture.  At 
that time, the RO assigned a 10 percent disabling rating 
under Diagnostic Code 5299-5293 for the appellant's back 
disability and a zero percent disabling rating under 
Diagnostic Code 5299-5010 for his left shoulder disability.  

A report from the Physical Evaluation Board (PEB) of the 
Department of the Navy, dated in December 1994, shows that at 
that time, the PEB determined that the appellant was unfit 
for duty.  The PEB primarily based its decision on the 
following diagnoses: (1) status post L-1 lumbar compression 
fracture, with chronic back pain, and (2) status post left 
clavicle fracture open, with chronic pain, improving.  

Temporary Disability Retirement Evaluation (TDRE) reports 
from the Madigan Army Medical Center, from July 25, 1995 to 
July 27, 1995, show that on July 26, 1995, the appellant 
underwent a physical examination.  At that time, the 
appellant gave a history of his motor vehicle accident and 
resulting injuries.  The appellant stated that at present, he 
had occasional left shoulder instability.  Following the 
examination, he was diagnosed with the following: (1) healed 
femur fracture, asymptomatic, and (2) healed clavicle 
fracture, with normal shoulder examination.  

In September 1995, the appellant underwent a VA examination.  
At that time, in regards to his low back disability, he 
stated that his low back pain was somewhat more pronounced.  
The appellant indicated that his pain was more frequent, and 
that it was easier to aggravate his back distress.  He noted 
that sitting for long periods of time bothered him, as well 
as lifting in the wrong position.  According to the 
appellant, approximately once a month, he was awakened due to 
pain in his back.  In regards to his left shoulder 
disability, the appellant reported that at times, he could 
feel the fracture area "give," especially when reaching 
upward over his head.  The appellant stated that on at least 
two occasions when reaching a considerable distance, he had 
had a pronounced popping in the acromioclavicular (AC) joint, 
with pain.  He noted that he had pain and popping of the left 
clavicle area, with some intermittent tingling into the 
shoulder and arm.  According to the appellant, he used to be 
very athletic in basketball, football, track, and tennis, and 
that his injuries had effectively reduced his capacity to 
participate in sports.  

The physical examinations showed that the appellant's posture 
was good and his gait was normal.  Back examination revealed 
normal contours.  There was no tenderness and no spasm was 
evident.  In regards to range of motion, forward flexion was 
to 108 degrees, extension was to 33 degrees, lateral flexion, 
right, was to 32 degrees, lateral flexion, left, was to 30 
degrees, rotation to the right was to 38 degrees, and to the 
left was to 40 degrees.  In the left clavicle region, there 
was a noticeable prominence of the left AC joint, which was 
not tender.  The diagnoses included the following: (1) L-2 
vertebral fracture, old, with 15 to 20 percent residual 
compression deformity, and (2) left clavicular fracture, 
compound, old, with symptoms compatible with traumatic 
arthritis at the AC joint.  An x-ray of the appellant's 
lumbar spine was interpreted as showing a 15 to 20 percent 
loss of vertebral body height of L-2.  The examining 
physician stated that by history, the loss of vertebral body 
height represented an old compression injury which did not 
appear to be acute.  There was some mild disk space narrowing 
at L1-L2.  The diagnoses included the following: (1) old, 
mild compression (15 to 20 percent), body L-2, and (2) 
narrowed disk space, L1-L2.  

In a December 1995 rating action, the RO increased the 
appellant's disabling rating for his residuals of an L-2 
fracture from 10 percent to 20 percent disabling under 
Diagnostic Code 5285.  In addition, the RO also increased the 
appellant's disabling rating for his residuals of a left 
clavicle fracture from zero percent to 10 percent disabling 
under Diagnostic Code 5203.  

In a January 1998 decision, the Board remanded this case.  At 
that time, the Board stated that under 38 C.F.R. §§ 4.40 and 
4.45, functional limitation due to pain on use or during 
flare-ups could be a basis for an increased evaluation.  The 
Board indicated that those criteria under the VA Schedule for 
Rating Disabilities had not been considered by the RO.  Thus, 
the Board remanded the case and requested that the appellant 
undergo a VA orthopedic examination.  The Board noted that 
the examination was necessary in order to consider the 
criteria under 38 C.F.R. §§ 4.40 and 4.45, and to adequately 
portray the nature and extent of any functional loss due to 
pain and weakness on use.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

In December 1999, the appellant underwent a VA orthopedic 
examination.  At that time, the appellant stated that he had 
pain in his low back and left shoulder.  According to the 
appellant, his left shoulder ached as a constant ache and was 
aggravated by lifting weights and overhead activities, in 
general.  The appellant reported that if he slept with his 
left arm in the abducted position, it would become numb.  He 
indicated that his range of motion was "good," but that 
heavy activity in general caused increased aching in his left 
shoulder.  The appellant revealed that on one occasion, he 
reached over his head to grab a rope and pull down on it, and 
his left shoulder popped in and out.  The appellant also 
complained of pain in his mid-low back area, with occasional 
radiation to the anterior portion of the right leg down to 
his right knee.  Mechanical activity, such as pushing, 
pulling, lifting, and carrying, would cause increased pain in 
his back, not at the time he was doing it, but at a somewhat 
later date.  According to the appellant, he recently started 
running or jogging.  The appellant stated that he could sit 
comfortably for 20 minutes and that he could walk 
indefinitely.  He noted that he could lift quite a few pounds 
if he took lifting precautions or used his back and legs.  
According to the appellant, if he slept on his stomach or 
back, he had increased low back complaints.  

Prior to the physical examination, the examining physician 
noted that he had informed the appellant that if anything he 
did caused increased pain during any part of the examination, 
the appellant was to inform him since one of the goals of the 
examination was not to produce any increased pain.  The 
physical examination showed that the appellants gait was 
intact.  Toe and heel walking were intact, and hopping caused 
some increased low back discomfort.  Squatting was 100 
percent.  Posture was normal and spinal curves appeared 
normal.  Axial compression of the head and shoulders did not 
produce increased low back pain, and Waddell's tuncal 
rotation was negative for increased low back pain.  Palpation 
of the lumbar spine revealed no obvious tenderness, and there 
was no paralumbar spinal tenderness or spasm.  There was no 
tenderness of either sacroiliac (SI) joint.  There was no 
tenderness of either gluteal region or over either sciatic 
notch.  

In regards to range of motion of the lumbar spine, forward 
flexion was to 85 degrees, extension was to 30 degrees, with 
some increased low back pain, lateral flexion to the right 
was to 35 degrees, and to the left was to 30 degrees, and 
rotation to the left and right was to 35 degrees.  Range of 
motion of the shoulders revealed that both shoulders flexed 
and abducted to 180 degrees.  Internal and external rotation 
of both shoulders were 75 to 80 degrees.  The shoulders 
extended and adducted at 50 to 55 degrees.  Deep tendon 
reflexes of both biceps, both triceps, and both 
brachioradialis were symmetrical at 2 bilaterally.  

Examination of the left clavicle revealed that there was a 
deformity of the junction of the mid and distal one-third of 
the left clavicle, with obvious callus formation.  There was 
some minor tenderness over that area.  Palpation on the right 
showed no deformity or tenderness.  The clavicle appeared to 
be stable to palpation, with no obvious movement.  Sensory 
examination to light touch and pinprick was symmetrical and 
normal in all areas of the upper extremities.  Muscle 
strength examination was 5/5 of all muscle groups of both 
upper extremities.  Sitting straight leg raising was full and 
negative for pain. Sensory examination to pinprick and light 
touch was symmetrical in all areas of both lower extremities.  
Muscle strength testing of all muscle groups of both lower 
extremities was symmetrical at 5/5.  Straight leg raising, 
left and right, was 80 to 85 degrees, bilaterally, and 
negative for sciatic nerve augmentation, bilaterally.  Log 
rolling left and right was full and negative for pain.  Both 
hips flexed to 125 degrees and were negative for increased 
low back pain.  

Following the physical examination, the appellant was 
diagnosed with the following: (1) fracture of the middle and 
distal one-third left clavicle, and (2) compression fracture, 
L-2 vertebra.  The examining physician stated that the 
neurological and orthopedic examinations were essentially 
unremarkable, and there were no significant abnormal 
objective findings.  According to the examiner, the 
appellant's complaints were rather vague, and there was no 
good correlation between the appellant's subjective 
symptomatology and any abnormal objective findings in the 
current examination.  It was the examiner's opinion that 
there was no evidence that the L-2 fracture disability or the 
left clavicle fracture disability should be increased.  The 
examiner noted that his opinion was based on a paucity of 
abnormal objective findings at the time of the current 
examination.  


II.  Analysis

Initially, the Board finds that the appellant's claims for an 
evaluation in excess of 20 percent for the residuals of an L-
2 fracture, and an evaluation in excess of 10 percent for the 
residuals of a left clavicle fracture, are well grounded 
pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  See Arms v. 
West, 12 Vet. App. 188, 200 (1999), citing Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  In this regard, as 
previously stated, the Board remanded this case in January 
1998.  At that time, the Board requested that the appellant 
be afforded a VA examination in order to consider the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 and to adequately 
portray the extent of any functional loss due to pain and 
weakness on use.  The Board notes that in December 1999, the 
appellant underwent a VA examination.  Therefore, the Board 
is satisfied that all available relevant evidence is of 
record and that the statutory duty to assist the appellant in 
the development of evidence pertinent to his claim has been 
met.   

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155.  Pertinent 
regulations do not require that all cases show all findings 
specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

The United States Court of Appeals for Veterans Claims 
(Court) has considered the question of functional loss due to 
pain and weakness as it relates to the adequacy of assigned 
disability ratings.  See DeLuca v. Brown, supra.  In DeLuca, 
the Court stated that 38 C.F.R. § 4.40 requires consideration 
of factors such as lack of normal endurance, functional loss 
due to pain, and pain on use.  Id. at 205-206.  The Court 
also stated that 38 C.F.R. § 4.45 requires consideration of 
weakened movement, excess fatigability, incoordination, and 
pain on movement, in addition to limitation of motion.  Id. 
at 206.

As the appellant takes issue with the initial ratings 
assigned following the grant of service connection for 
residuals of an L-2 fracture and for residuals of a left 
clavicle fracture, the Board must consider the applicability 
of a higher rating for each disability for the entire period 
in which the appeal has been pending.  See Fenderson v. West, 
12 Vet. App. 119, 125-127 (1999).  

To summarize, the appellant contends that his current ratings 
for his service-connected residuals of an L-2 fracture and 
service-connected residuals of a left clavicle fracture, are 
not high enough for the amount of disability that his low 
back and left shoulder disabilities cause him.  The appellant 
states that he suffers from chronic low back pain.  He 
indicates that his low back pain curtails the physical 
activities that he can participate in.  The appellant further 
maintains that he suffers from chronic left shoulder pain.  
According to the appellant, when he makes a quick upward 
motion, his shoulder displaces causing severe pain.  In this 
regard, lay statements are considered to be competent 
evidence when describing symptoms of a disease or disability 
or an event.  However, symptoms must be viewed in conjunction 
with the objective medical evidence of record.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  


The Residuals of an L-2 Fracture

The appellant's service-connected residuals of a L-2 fracture 
are currently rated as 20 percent disabling under 38 C.F.R. 
§ 4.71, Diagnostic Code 5285.  Under this diagnostic code, a 
60 percent evaluation is warranted for residuals of a 
fracture of a vertebra, without cord involvement but with 
abnormal mobility requiring a neck brace.  In other cases, 
the residuals of a fracture of a vertebra will be rated in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of a vertebral 
body.  38 C.F.R. § 4.71a, Diagnostic Code 5285.

The Board notes that when the RO granted a 20 percent rating 
for the appellant's residuals of a L-2 fracture, pursuant to 
Diagnostic Code 5285, the RO explained that a 10 percent 
rating was assigned for pain on motion, with little if any 
actual limitation of lumbar spine motion, citing 38 C.F.R. 
§§ 4.40 and 4.71a, Diagnostic Code 5295; and that 10 percent 
was being added for demonstrable fracture deformity of the L-
2 vertebral body pursuant to Diagnostic Code 5285.

A 10 percent evaluation is warranted under Diagnostic Code 
5295 for disability manifested by characteristic pain on 
motion.  A 20 percent evaluation requires muscle spasm on 
extreme forward bending and unilateral loss of lateral spine 
motion in a standing position.  A 40 percent evaluation 
requires severe disability manifested by listing of the whole 
spine to the opposite side, a positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint spaces.  A 40 percent 
evaluation is also warranted if only some of these 
manifestations are present with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a.

A 10 percent evaluation is warranted under Diagnostic Code 
5292 for slight limitation of motion of the lumbar segment of 
the spine.  A 20 percent evaluation is warranted for moderate 
limitation.  A 40 percent evaluation requires severe 
limitation of motion.  38 C.F.R. § 4.71a. 

A 10 percent evaluation is warranted under Diagnostic Code 
5293 for mild impairment.  A 20 percent evaluation is 
warranted for moderate impairment with recurring attacks.  A 
40 percent rating is warranted for severe impairment with 
recurring attacks with intermittent relief.  38 C.F.R. 
§ 4.71a.  

To summarize, in the appellant's August 1993 VA examination, 
flexion was to 90 degrees in the lumbar area, backward 
extension was to 30 degrees, and lateral bending was to 40 
degrees.  The appellant was diagnosed with a history of 
compression fracture of L-2, with recurrent back ache.  An x-
ray of the appellant's lumbosacral spine was interpreted as 
showing an old compression fracture in the vertebral body of 
L-2.  In addition, the December 1994 PEB report shows that at 
that time, the appellant was diagnosed with status post L-1 
lumbar compression fracture, with chronic back pain.

The Board further notes that in the appellant's September 
1995 VA examination, back examination revealed normal 
contours.  There was no tenderness and no spasm was evident.  
In regards to range of motion, forward flexion was to 108 
degrees, extension was to 33 degrees, lateral flexion, right, 
was to 32 degrees, lateral flexion, left, was to 30 degrees, 
rotation to the right was to 38 degrees, and to the left was 
to 40 degrees.  The appellant was diagnosed with L-2 
vertebral fracture, old, with 15 to 20 percent residual 
compression deformity.  An x-ray of the appellant's lumbar 
spine was interpreted as showing the following: (1) old, mild 
compression (15 to 20 percent), body L-2, and (2) narrowed 
disk space, L1-L2.  In addition, in the appellant's December 
1999 VA examination, hopping caused some increased low back 
discomfort.  Axial compression of the head and shoulders did 
not produce increased low back pain, and Waddell's tuncal 
rotation was negative for increased low back pain.  Palpation 
of the lumbar spine revealed no obvious tenderness, and there 
was no paralumbar spinal tenderness or spasm.  There was no 
tenderness of either SI joint, and there was no tenderness of 
either gluteal region or over either sciatic notch.  In 
regards to range of motion of the lumbar spine, forward 
flexion was to 85 degrees, extension was to 30 degrees, with 
some increased low back pain, lateral flexion to the right 
was to 35 degrees, and to the left was to 30 degrees, and 
rotation to the left and right was to 35 degrees.  Sitting 
straight leg raising was full and negative for pain.  Sensory 
examination to pinprick and light touch was symmetrical in 
all areas of both lower extremities.  The appellant was 
diagnosed with compression fracture, L-2 fracture.  Moreover, 
the examiner noted that the appellant's complaints were 
rather vague and there was no good correlation between his 
subjective symptomatology and any abnormal objective findings 
in the current examination.  According to the examiner, on 
the basis of a paucity of abnormal objective findings, it was 
his opinion that there was no evidence that the L-2 fracture 
disability should be increased. 

The Board has considered the evidence of record, but finds 
that there is no basis for a higher evaluation under 
Diagnostic Codes 5285 and 5295.  See, e.g., Butts v. Brown, 5 
Vet. App. 532, 539 (1993) (holding that a selection of a 
diagnostic code in a particular case may not be set aside 
unless "such selection is 'arbitrary, capricious, an abuse 
of discretion, or otherwise not in accordance with law'").  
In this regard, as aptly noted above, the medical data of 
record show that the appellant's lumbar spine disability is 
manifested by characteristic pain on motion, and hence, a 10 
percent evaluation is warranted under Diagnostic Code 5295.  
Thus, the 10 percent rating adequately takes into account the 
appellant's complaints of pain which are supported by 
adequate pathology.  See generally DeLuca, supra; 38 C.F.R. 
§§ 4.40, 4.45, 4.59.  In addition, the September 1995 VA 
examination report indicates a diagnosis of L-2 vertebral 
fracture, old, with 15 to 20 percent residual compression 
deformity, thereby warranting an additional 10 percent rating 
under Diagnostic Code 5285 for demonstrable deformity of the 
L-2 vertebral body.

Notably, however, the medical data of record provide no 
evidence that the appellant currently suffers from muscle 
spasm or loss of unilateral spine motion.  Indeed, the 
findings contained in reports of examination dated in 
September 1995 and December 1999, reveal that there was no 
spinal spasm or tenderness, and that the appellant 
demonstrated a range of lumbar spine maneuvers without any 
apparent difficulty being noted.  Thus, a higher evaluation 
is not warranted under Diagnostic Code 5295.  In addition, 
there is no evidence of more than slight limitation of 
motion, and the August 1993, September 1995, and December 
1999 VA examination reports do not reveal clinical findings 
to suggest that the appellant's pain on extended use is 
sufficient to translate into moderate limitation of lumbar 
spine motion, as required for a 20 percent evaluation under 
Diagnostic Code 5292.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5292.  In a similar manner, a rating in excess of 10 percent 
is not also warranted under Diagnostic Code 5293, since the 
medical data of record do not reflect evidence of 
intervertebral disc syndrome with moderate recurring attacks 
and intermittent relief.  As illustrated by the record, the 
VA examiner in December 1999 concluded that the results of 
the neurological and orthopedic examinations were essentially 
unremarkable, and that there were no significant abnormal 
objective findings.  Therefore, the symptomatology associated 
with the appellant's service-connected residuals of a L2 
fracture is appropriately evaluated as 10 percent disabling 
under Diagnostic Code 5295, with 10 percent added for 
demonstrable deformity of the vertebral body pursuant to 
Diagnostic Code 5285.  Accordingly, an evaluation in excess 
of 20 percent is not warranted.


Residuals of a Left Clavicle Fracture

The appellant's service-connected residuals of a left 
clavicle fracture are currently rated as 10 percent disabling 
under Diagnostic Code 5203.  Under Diagnostic Code 5203, 
ratings are based on impairment of the clavicle or scapula. 
Malunion of the clavicle or scapula is rated 10 percent.  
Dislocation of the clavicle or scapula is rated 20 percent.  
Non-union of the clavicle or scapula with loose movement is 
rated 20 percent.  Or, as noted under this code, rate on 
impairment of function of the contiguous joint.  38 C.F.R. § 
4.71a, Diagnostic Code 5203 (1999).

Arthritis is rated on the basis of limitation of the joint 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003, 5010 
(1999).  Normal range of motion for the shoulder joint is as 
follows: forward elevation (flexion) to 180 degrees; 
abduction to 180 degrees; internal rotation to 90 degrees; 
and external rotation to 90 degrees.  38 C.F.R. § 4.71, Plate 
I (1999).

Under Diagnostic Code 5201, limitation of motion of the 
(major and minor) arm, at shoulder level, will be assigned a 
20 percent evaluation.  Limitation of motion of the arm, 
midway between the side and shoulder level, will be assigned 
a 20 percent evaluation for the minor arm, and a 30 percent 
evaluation for the major arm.  Limitation of motion of the 
arm, to 25 degrees from the side, will be assigned a 30 
percent evaluation for the minor arm, and a 40 percent 
evaluation for the major arm.  38 C.F.R. § 4.71a, Diagnostic 
Code 5201 (1999).

Upon a review of the record, the Board determines that the 
appellant is not entitled to an evaluation in excess of 10 
percent for his service-connected residuals of a left 
clavicle fracture.  In this regard, the record reflects that 
in the August 1993 VA examination report, the appellant was 
diagnosed with a history of a fracture of the left clavicle, 
without recurrent symptoms.  In addition, the December 1994 
PEB report shows that at that time, the appellant was 
diagnosed as status post left clavicle fracture open, with 
chronic pain, improving.  The record further reflects that 
the TDRE report indicates that on July 26, 1995, the 
appellant was diagnosed with a healed clavicle fracture, with 
a normal shoulder examination.  Moreover, on VA examination 
conducted in September 1995, there was a noticeable 
prominence of the left AC joint, which was not tender.  The 
diagnosis was of a left clavicular fracture, compound, old, 
with symptoms compatible with traumatic arthritis at the AC 
joint.  

In the appellant's December 1999 VA examination, deep tendon 
reflexes of both biceps, both triceps, and both 
brachioradialis were symmetrical at 2 bilaterally.  
Examination of the left clavicle revealed that there was a 
deformity of the junction of the mid and distal one-third of 
the left clavicle, with obvious callus formation.  There was 
some minor tenderness over that area.  Palpation on the right 
showed no deformity or tenderness.  The clavicle appeared to 
be stable to palpation, with no obvious movement.  In 
addition, muscle strength examination was 5/5 of all muscle 
groups of both upper extremities.  Following the physical 
examination, the appellant was diagnosed with fracture of the 
middle and distal one-third left clavicle.  According to the 
examiner, the appellant's complaints were rather vague, and 
there was no good correlation between the appellant's 
subjective symptomatology and any abnormal objective findings 
in the current examination.  It was the examiner's opinion 
that based on the paucity of abnormal objective findings, 
there was no evidence that the left clavicle fracture 
disability should be increased.  

As aptly noted above, in the appellant's September 1995 VA 
examination, there was a noticeable prominence of the left AC 
joint.  In addition, in the December 1999 VA report, the 
examination of the left clavicle revealed that there was a 
deformity of the junction of the mid and distal one-third of 
the left clavicle, with obvious callus formation.  Thus, 
these medical data are consistent with a finding that is 
suggestive of a malunion of his left clavicle fracture, and 
hence a 10 percent rating is warranted under Diagnostic Code 
5203.  However, although the evidence of record suggest a 
finding of a malunion of his left clavicle fracture, an 
evaluation in excess of 10 percent is not warranted, because 
there is no evidence showing non-union of the left clavicle 
with loose movement or dislocation of the clavicle or 
scapula.  Indeed, in the appellant's December 1999 VA 
examination, the examiner noted that the orthopedic 
examination was essentially unremarkable, and there were no 
significant abnormal objective findings.  Accordingly, an 
evaluation in excess of 10 percent is not warranted under 
Diagnostic Code 5203.  

Additionally, an evaluation in excess of 10 percent is also 
not warranted under Diagnostic Code 5201.  In this regard, in 
the December 1999 VA examination report, the appellant was 
able to flex and abduct both shoulders to 180 degrees.  In 
addition, he rotated both shoulders, internally and 
externally, at 75 to 80 degrees; and he extended and adducted 
the shoulders at 50 to 55 degrees.  Although there was some 
minor tenderness detected in the left clavicle area on 
examination, the resulting functional limitation demonstrated 
by that same examination report is not at the level 
contemplated by 20 percent rating under Diagnostic Code 5201.  
See generally DeLuca, 8 Vet. App. at 207-208 (explaining 
§§ 4.40 and 4.45 require that the findings as to pain and 
weakness must cause additional disability beyond that 
reflected in measured limitation of motion); 38 C.F.R. 
§§ 4.40, 4.45, 4.59.  Accordingly, the Board finds that an 
evaluation in excess of 10 percent for the appellant's 
service-connected residuals of a left clavicle fracture is 
not warranted.  

The Board has considered all pertinent sections of 38 C.F.R. 
§ Parts 3 and 4 as required by the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the 
preponderance of the evidence is against the claims for 
entitlement to an evaluation in excess of 20 percent for the 
residuals of an L-2 fracture and entitlement to an evaluation 
in excess of 10 percent for the residuals of a left clavicle 
fracture. 


ORDER

An evaluation in excess of 20 percent for the residuals of a 
L-2 fracture is denied.  

An evaluation in excess of 10 percent for the residuals of a 
left clavicle fracture is denied.  



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

 

